NOTICE OF ALLOWANCE
	This is a Notice of Allowance.  The U.S. Patent and Trademark Office (the Office) has received claims(s) 1-40 in application number 16/145,929 filed 09/29/2018 and presented here, as amended on 11/25/2020.
The present application is a continuation of application 14/577,716.
14/577,716 issued as U.S. Patent No. 10,108,959 is a continuation of  13/117,516
13/117,516 issued as U.S. Patent No. 10,453,062 is a continuation of 13/101,759
13/101,759, issued as U.S. Patent No. 10,089,612 and claims priority to U.S. Provisional Application No. 61/452,896 filed 04/13/2011.
Claims 1-20 were canceled and claims 21-40 added by preliminary amendment.
Claims 21-40 were examined on the merits in the non-final action mailed 08/21/2020; all claims were rejected on the ground of non-statutory double patenting.
Claims 21, 27-30, 35, and 38-40 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-11, and 16 of U.S. Patent No. 10,108,959 (hereinafter the “’959 PATENT”).
Claims 22-25, 32-34, 36, and 37 were rejected on the ground of non-statutory double patenting as being unpatentable over the ‘959 PATENT” in view of U.S. Patent No. 10,089,612 B2 (hereinafter the “’612 PATENT”).	
Claim 24 was rejected on the ground of non-statutory double patenting as being un-patentable over the ‘959 PATENT” in view of U.S. Patent No.10,453,062 B2 (hereinafter the “’062 PATENT”).
These rejections are WITHDRAWN in view of the TERMINAL DISCLAIMER filed 11/25/2020, as indicated below.
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions.

Terminal Disclaimer
	The examiner acknowledges the filing of a Terminal Disclaimer on 11/25/2020 with respect to U.S. Patents 10,108,959 issued from U.S. patent application 14/577,716; 10,089,612 issued from U.S. patent application13/101,759; and 10,453,062; issued from U.S. patent application 13/117,516.

Reasons for Allowance 
	The filing of the Terminal Disclaimer renders the non-statutory double patenting rejection moot.  Applicant’s amendments to the claims are not substantive with respect to a prior art rejection.
	Therefore no new prior art rejection is issued and Examiner finds claims 21-40 allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340.  The examiner can normally be reached on 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.L.L./Examiner, Art Unit 3685                                                                                                                                                                                                        



/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685